589 S.E.2d 127 (2003)
357 N.C. 579
Bobby MARTIN, Employee
v.
MARTIN BROTHERS GRADING, Employer, and N.C. Farm Bureau Mutual Insurance Company, Third-Party Administrator.
No. 396P03.
Supreme Court of North Carolina.
November 6, 2003.
J.D. Prather, Michael Ballance, Raleigh, for Martin Brothers Grading and North Carolina Farm Bureau Insurance Company.
Daniel L. Deuterman, for Bobby Martin.
Prior report: 158 N.C.App. 503, 581 S.E.2d 85.

ORDER
Upon consideration of the petition filed by Defendant in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 6th day of November 2003."